DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Receipt of the Information Disclosure Statements filed on October 20, 2020 and December 10, 2021 is acknowledged. Signed copies are attached to this office action.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art is that of Bamford et al. (US 8,450,328). Bamford discloses triazolo[4,5-d]pyrimidine derivatives and their use as purine receptor antagonists (Title and Abstract). Bamford teaches the pyrimidine derivatives have the structure of formula (1), below. Bamford teaches R2 is a heterocycloalkyl group such as 3-tetrahydrofuryl, Ra and Rb are hydrogen, and R1 can be 5-methyl-furan-2-yl (col 5: 45-48 and col 7: 40-44).  
Bamford specifically teaches 7-(5-methylfuran-2-yl)-3-(6-[tetrahydrofuran-3- oylmethyljoxymethylpyridin-2-ylmethyl)-3H-[1 ,2,3]triazolo[4,5-d] pyrimidin-5-amine (col 9: 6-8), the compound identified in instant claim 1 as Formula (Ill). See also Examples 1, 1A, and 1B (col 19-col 24).  
Bamford teaches the pyrimidine derivative may be formulated into pharmaceutical compositions that may be administered orally, parenterally, by inhalation spray, topically, rectally, nasally, buccally, vaginally or via an implanted reservoir (col 17: 46-49).
Bamford does not disclose the formulation has mannitol, microcrystalline cellulose, cross-linked sodium carboxymethylcellulose and hydroxypropyl cellulose in the amounts disclosed in the instant claims.  There is no motivation with in art to prepare of formulation comprising the compound of formula III as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX 





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615